RENDERED: NOVEMBER 13, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2018-CA-1423-MR


JUSTIN MATTHEW WALKER                                              APPELLANT



                  APPEAL FROM DAVIESS CIRCUIT COURT
v.               HONORABLE JAY A. WETHINGTON, JUDGE
            ACTION NOS. 10-CR-00374, 11-CR-00560, AND 12-CR-00691



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Justin Matthew Walker (“Walker”), pro se, appeals from an

order of the Daviess Circuit Court denying his CR1 60.02 motion to vacate, set

aside, or correct judgment and sentence in two cases, 10-CR-00374 and 12-CR-

00691. We affirm.


1
    Kentucky Rules of Civil Procedure.
                                      I. BACKGROUND

               On July 14, 2010, Walker was indicted in case number 10-CR-00374

for two counts of third-degree rape concerning alleged sexual intercourse with a

female under sixteen years of age. Walker was appointed a public defender

attorney and ultimately pled guilty pursuant to a plea agreement to one count of

third-degree rape with a recommended sentence of two years, subject to a

mandatory five-year period of conditional discharge and registration as a sex

offender for twenty years. On April 14, 2011, Walker was sentenced in

accordance with the plea agreement, with his sentence being probated for two

years. On December 5, 2012, Walker was indicted in 12-CR-00691 for failing to

comply with sex offender registration and eventually pled guilty in exchange for a

two-year sentence.

               On June 1, 2018, Walker filed a motion pursuant to CR 60.02(e) and

(f) in both cases, alleging ineffective assistance of counsel in 10-CR-00374 due to

counsel’s advice to plead guilty despite evidence the victim had represented herself

to be of legal age to consent.2 Walker tendered several printouts purportedly from

the victim’s MySpace account where she claimed to be over 18, and alleged



2
  Walker also alleged that his due process rights had been violated by the circuit court’s failure to
rule on a previously filed Kentucky Rules of Criminal Procedure (RCr) 11.42 motion in an
unrelated case. Walker abandoned this argument in his appellate brief, so we decline to address
it. Further, the circuit court denied Walker’s RCr 11.42 motion in the same order as his CR
60.02 motion, and Walker has not appealed this ruling.

                                                -2-
counsel was aware of this evidence at the time she advised Walker to plead

guilty. Walker made no specific CR 60.02 argument as to 12-CR-00691.

             By order entered September 4, 2018, the circuit court denied the

motion in both cases, holding that Walker’s ineffective assistance of counsel

argument should have been brought pursuant to RCr 11.42. Further, the court held

that Walker’s claims under CR 60.02(e) and (f) were not made within a reasonable

time as required by the rule, because Walker alleged that counsel was aware of the

evidence at the time she advised him to plead guilty. Walker appeals as a matter of

right.

                           II. STANDARD OF REVIEW

             As an initial matter, we note that Walker’s appellate brief does not

comply with CR 76.12, containing no citations to the record and no statement of

preservation of the issues he raises on appeal. Although CR 76.12(8)(a) allows this

Court to strike a brief for noncompliance, pro se litigants are often granted

leniency, and because Walker’s arguments can easily be resolved on the merits, we

decline to do so. Miller v. Commonwealth, 458 S.W.2d 453, 454 (Ky. 1970).

             “We review the denial of a CR 60.02 motion under an abuse of

discretion standard.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014)

(citation omitted). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal


                                         -3-
principles.” Id. (citation omitted). “Therefore, we will affirm the lower court’s

decision unless there is a showing of some ‘flagrant miscarriage of justice.’” Id.

(citation omitted).

                                   III. ANALYSIS

             The circuit court denied Walker’s CR 60.02 motion as an improper

avenue for his ineffective assistance of counsel claim and as untimely. We

agree. “CR 60.02 allows appeals based upon claims of error that were unknown

and could not have been known to the moving party by exercise of reasonable

diligence and in time to have been otherwise presented to the court.” Meece v.

Commonwealth, 529 S.W.3d 281, 285 (Ky. 2017) (internal quotation marks and

citation omitted). “It is for relief that is not available by direct appeal and not

available under RCr 11.42.” Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky.

1983).

             Walker alleges his counsel was ineffective in advising him to plead

guilty to third-degree rape while aware of evidence that the victim had represented

herself to be of age to consent to sexual intercourse. This claim was known to him

at the time of his guilty plea and could and should have been brought pursuant to

RCr 11.42. Our case law is clear that “CR 60.02 is not a separate avenue of appeal

to be pursued in addition to other remedies, but is available only to raise issues




                                           -4-
which cannot be raised in other proceedings.” Meece, 529 S.W.3d at 286 (citation

omitted).

            Further, motions pursuant to CR 60.02(e) and (f) must be made within

a “reasonable time[.]” The circuit court correctly concluded that Walker’s CR

60.02 motion, made seven years after he was first made aware of its allegations,

was untimely. Accordingly, we hold that the circuit court properly denied

appellant’s CR 60.02 motion.

                               IV. CONCLUSION

            For the foregoing reasons, the order of the Daviess Circuit Court is

affirmed.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Justin Matthew Walker, pro se             Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -5-